 

CONFIDENTIAL TREATMENT EXHIBIT 10.2

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

  

LICENSE AGREEMENT

 

This agreement (“License Agreement”) is entered into by and between Leica
Biosystems Newcastle Ltd. (“LBS”) and Arno Therapeutics Inc. (“ARNO”), and is
effective as of 23rd December 2013 (“Effective Date”).

 

Whereas, LBS and ARNO (each a “Party” and together “the Parties”) have entered
into a Research Project Agreement (“Evaluation Agreement”) effective August 29,
2013, for the purpose of exploring a possible commercial arrangement
(“Arrangement”) for the development by LBS of a companion diagnostic to be used
together with ARNO’s therapeutic agent onapristone, also in development, and

 

Whereas, the Parties are actively negotiating the terms of a Master Development
and Commercialization Agreement (“Master Agreement”) governing the Arrangement
as well as one or more Project Agreements specifying project-specific activities
(each a “Project Agreement”), pursuant to which such collaborative development
would be carried out, and

 

Whereas, each of the Parties possesses, and is willing to grant to the other on
a limited basis and in connection with the above, certain intellectual property
(“IP”) rights necessary to carry out the purposes of the Arrangement, and carry
out their respective obligations under the Master Agreement and any Project
Agreement, and

 

Whereas, the Parties wish by such grants of IP rights to enable as well their
respective commercialization of diagnostic and/or therapeutic products, both
during and subsequent to the period of their collaboration under any of the
above,

 

Now, Therefore, the Parties agree as follows:

 

1Definitions

 

The terms in this License Agreement with initial letters capitalized, whether
used in the singular or the plural, shall have the meaning set forth below or,
if not listed below, the meaning designated in places throughout this Agreement.

 

1.1"Affiliate" means any person that (directly or indirectly) through one or
more intermediaries, controls, is controlled by, or is under common control with
the Party specified. For the purposes of this definition, "control" means the
possession, direct or indirect, of the power to cause the direction of the
management and policies of a person, whether through ownership of fifty percent
(50%) or more of the voting securities of such person, by contract or otherwise.

  

Page 1 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

  

1.2“Anti-PR Patent Application” means the PCT patent application published under
international publication number WO 2013/052652 A1 on April 11, 2013.

 

1.3“Anti-PR Patent” means any letters patent, utility model or similar granted
in any country of the world as a consequence of the filing of (a) the Anti-PR
Patent Application, (b) a patent application from which the Anti-PR Patent
Application claims priority, or (c) a patent application which claims priority
from any of the above, wherever filed and in any part of the world.

 

1.4“Confidential Information” means all confidential, proprietary information
and materials received by or made available to either Party from or by or on
behalf of the other Party pursuant to or in connection with this License
Agreement, including any such information that is communicated by one Party to
the other Party in oral, written, graphic, electronic or other form. The terms
of this License Agreement are deemed to be the Confidential Information of both
Parties.

 

1.5“CDx Claim” means a claim of an Anti-PR Patent granted in the United States
that (a) is identical to, or has substantially the same scope as, an independent
claim of the Anti-PR Patent Application, insofar as it claims the diagnostic use
of assays targeting the progesterone receptor, or (b) would be infringed by any
product useful for, or the use of any product in, a Diagnostic Use (as defined
below in Section 2.1), which claim has not become the subject of a post-grant
review at the conclusion of the statutory period permitted for such review or,
if subject to a post-grant review, has been upheld at the conclusion of such
review with the retention of at least one valid claim meeting the above
requirement.

 

1.6“First Commercial Sale” shall mean the date of the first arm’s length
transaction, transfer or disposition for value to a Third Party.

 

1.7“Improvement(s)” means any enhancement, invention or discovery which
constitutes an improvement to the subject matter of an intellectual property
right.

 

1.8“Licensed Product” means any product in the field of Diagnostic Use that (a)
is developed using intellectual property rights in an Anti-PR Patent or Anti-PR
Patent Application, or (b) would, but for a license, infringe a valid and
subsisting claim of an Anti-PR Patent.

 

1.9“Net Sales” shall mean the gross invoiced sales price, less the following
amounts incurred or paid by sublicensee of LBS Licensee or its Affiliates with
respect to sales of the Licensed Products:

 

(a)         cash discounts or rebates actually allowed and taken;

 

Page 2 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(b)         credits or allowances actually given or made for rejection of, or
return of previously sold Licensed Products;

 

(c)         any charges for insurance, freight, and other transportation costs
directly related to the delivery of the Licensed Products to the extent included
in the gross invoiced sales price; and

 

(d)         any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of the Licensed Products borne by the
seller thereof, other than franchise or income tax of any kind whatsoever.

 

“Net Sales” shall not include sales or transfers between an LBS sublicensee and
its Affiliates, unless the product is consumed by the Affiliate.

 

2IP Rights and License

 

2.1ARNO hereby grants to LBS and its Affiliates an exclusive, world-wide license
under the Anti-PR Patent Application and any Anti-PR Patent, with the right to
grant sub-licenses as set forth herein, to make, have made, import, use, sell
and offer for sale diagnostic products comprising slide-based
immunohistochemistry assays targeting the progesterone receptor and intended for
use in the detection or characterization of the same on cell or tissue specimens
derived from biopsies, fine needle aspirates or resections, but expressly
excluding assays targeting the progesterone receptor and intended for use in the
detection or characterization of the same on specimens derived from blood or
blood components (“Diagnostic Use”), (“Licensed Field”) with a right to
sublicense subject to the provisions of this Section 2.1 and of Section 3.2. In
no event shall LBS grant a sublicense to a third-party developer of a Parallel
Drug (as defined below in Section 4.1) without ARNO’s prior written consent.
Except as expressly provided in this Agreement, no other licences either express
or implied are created hereby, and ARNO retains ownership and all other rights
in the Anti-PR Patent Application, any Anti-PR Patent and any Improvement
therein, regardless of whether the Improvement occurs during the Term of this
Agreement.

 

2.2ARNO hereby grants to LBS the primary right to enforce any of the Anti-PR
Patent(s) against unauthorized Diagnostic Use by third parties. If LBS elects
not to pursue enforcement, ARNO shall have secondary enforcement rights. In each
instance, the Parties shall assist each other in such enforcement, as reasonably
requested and at the expense of the enforcing Party. Recovery of damages from a
third party shall go to the enforcing Party after both Parties’ enforcement
expenses, including reasonable attorneys’ fees, have been repaid.

 

Page 3 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2.3The license granted herein shall be for the life of any Anti-PR Patent
Applications and Anti-PR Patents, that is, until the last of (a) the termination
or abandonment of all Anti-PR Patent Applications; and (b) the expiration of the
last-to-expire of all Anti-PR Patents claiming a Diagnostic Use or a product
useful for such Diagnostic Use. ARNO shall be responsible for all patent costs,
including those for the filing, prosecution, issuance and/or maintenance of the
Anti-PR Patent Applications and Anti-PR Patents. ARNO may request, and LBS may
grant such request at its sole discretion, the participation of LBS in strategic
planning and related activities pursuant to the establishment of the Anti-PR
Patents.

 

2.4LBS will exercise commercially reasonable efforts and diligence in developing
and commercializing Licensed Products in the field of Diagnostic Use, such
reasonable efforts and diligence to be in accordance with the efforts and
resources LBS would use for a product owned by it or to which it has rights,
which is of similar market potential as the applicable Licensed Product. In the
event that LBS fails to use due diligence as required hereunder, then ARNO may,
in its sole discretion (a) terminate the licenses granted under Section 2 of
this Agreement for breach under Section 7.2 below (including the notice and cure
provisions therein); or (b) convert the licenses granted under Section 2 of this
Agreement from exclusive licenses to non-exclusive licenses, which termination
or conversion, as the case may be, shall be effective upon expiration of the
cure period specified in Section 7.2 below provided that such failure remains
uncured upon such expiration.

 

3Payments

 

3.1LBS shall pay to ARNO a milestone payment of US$ [***] within thirty (30)
days of the first grant of an Anti-PR Patent in the United States containing a
CDx Claim.

 

3.2For any sub-license granted hereunder or application for an investigational
device exemption for a Licensed Product (IDE) for a third party (“IDE
Application”) , LBS shall pay to ARNO a fee of [***] U.S. Dollars (US$ [***])
per sub-licensee or IDE Application, payable within thirty (30) days of entry
into such sub-license or IDE Application. Affiliates of any such sub-licensee
shall receive rights along with the sub-licensee without the need for additional
payment hereunder.

 

For any sub-license granted hereunder, LBS shall pay or require the payment to
ARNO of a royalty of [***]% of Net Sales’ Proceeds of any Licensed Product sold
by or on behalf of the sub-licensee or any of its Affiliates. LBS shall make any
royalty payments owed to ARNO hereunder in arrears, within sixty (60) days from
the end of each calendar quarter in which such payment accrues.

 

Page 4 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3.3Any milestone or royalty payments not paid within the time period set forth
in this Section 3 shall bear interest at a rate of [***] percent ([***]%) per
month from the due date until paid in full, provided that in no event shall said
annual rate exceed the maximum interest rate permitted by law in regard to such
payments. All payments hereunder shall be made in the United States in United
States dollars. Conversion of foreign currency to United States dollars shall be
made at the conversion rate existing in the United States (as reported in The
Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree. All payments hereunder shall be made free and
clear of any taxes, duties, levies, fees or charges, except for withholding
taxes (to the extent applicable). LBS shall make any applicable withholding
payments due on behalf of ARNO and shall provide ARNO upon request with such
written documentation regarding any such payment as available to LBS relating to
an application by ARNO for a foreign tax credit for such payment with the United
States Internal Revenue Service.

 

3.4Sublicensees of LBS shall keep for at least three (3) years from the end of
the calendar year to which they pertain complete and accurate records of sales
by them or their Affiliates, as the case may be, of each Licensed Product, in
sufficient detail to allow the accuracy of the payments hereunder to be
confirmed. At the request of ARNO, which shall not be made more frequently than
once per calendar year during the Term, upon at least thirty (30) days’ prior
written notice from ARNO, and at the expense of ARNO, sublicensees of LBS shall
permit an independent certified public accountant reasonably selected by ARNO
and reasonably acceptable to LBS to inspect (during regular business hours) the
relevant records required to be maintained by sublicensees of LBS under this
Section 3.4. LBS shall include in any agreement with its sublicensees terms
requiring such party to retain records as required in this Section 3.4 and to
permit ARNO to inspect such records as required by this Section.

 

4Exclusivity

 

4.1During the period of clinical development of onapristone by or on behalf of
ARNO or any of its Affiliates under an Arrangement with LBS and for so long as
clinical development has not been terminated, and further for a period of three
(3) years following First Commercial Sale by or on behalf of ARNO or any of its
Affiliates of a registered therapeutic product containing onapristone, and, in
any case, at least until January 1, 2017 (“Exclusivity Period”), LBS shall not
commercially practice the above-licensed rights except as expressly permitted in
writing by ARNO under a Master Agreement, Project Agreement or otherwise. During
the Exclusivity Period, LBS shall not (a) register, commercialize or market any
Licensed Product as a companion diagnostic to any third party therapeutic agent
or product having the same or substantially similar mechanism of action as
onapristone (a “Parallel Drug”), (b) support the registration, or
commercialization of any product of a third party as a companion diagnostic to
any competing drug or Parallel Drug, or (c) support the registration, or
commercialization of any competing drug or Parallel Drug. The above obligations
shall be in effect in all territories and shall be assignable to any acquirer
of, or successor at interest to, ARNO. The foregoing notwithstanding, on or
after January 1st 2017 the Exclusivity Period shall be deemed as lapsed during
any period in which there is not an issued Anti-PR Patent containing a CDx
Claim. LBS shall notify Arno in writing that it is supporting development of any
competing drug by a third party within thirty (30) days of entering an agreement
with such third party, shall notify such third party of the Anti-PR Patent
Applications, and confirm to Arno in writing that it has notified any such third
party of the existence of the Anti-PR Patent Applications or Anti-PR Patent, as
the case may be. The obligations of LBS under this Section 4.1 shall terminate
if this Agreement or the Master Agreement is terminated due to an unremedied
breach by ARNO.

 

Page 5 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4.2ARNO shall have, at its sole discretion and at any time during the
Exclusivity Period, a paid-up option to extend LBS’s obligations under the
previous Section 4.1 through the earlier of (a) January 1, 2030, or (b) the date
of expiration of the last-to-expire patent rights under any Anti-PR Patent
containing a CDx Claim (“Extension Option”), any such extensions to be taken in
increments as described herein. At each such instance, ARNO shall exercise the
Extension Option by (i) providing written notice to LBS within the Exclusivity
Period of its intent to exercise such Extension Option; and (ii) paying to LBS
an extension fees according to the following schedule:

  

Extension Option Period  Extension Fee  Years 1, 2 and 3 following initial
Exclusivity Period  $[***]  Years 4 and 5 following initial Exclusivity Period 
$[***]  Years 6, 7 and 8 following initial Exclusivity Period  $[***]  Years 9,
10 and 11 following initial Exclusivity Period  $[***]  Remainder of period
prior to the date of expiration of the last-to-expire patent rights under any
APR Patent containing a CDx Claim  $[***] 

  

ARNO shall pay to LBS any such extension fee within 30 days of LBS’s receipt of
a notice that ARNO has exercised the Extension Option. This Extension Option,
and any extensions of the Exclusivity Period, shall be in effect in all
territories and assignable to any acquirer of, or successor at interest to,
ARNO.

  

Page 6 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

  

5Confidentiality

 

5.1            Nondisclosure and Restriction on Use. As of the Effective Date,
and for a period of seven (7) years thereafter, each Party (the "Receiving
Party") will maintain all Confidential Information of the other Party (the
"Providing Party") as confidential and will not disclose any such Confidential
Information to any third party or use any Confidential Information for any
purpose other than the purpose of this Agreement, except (a) as expressly
authorized by this License Agreement, or (b) to its Affiliate(s), employees,
agents, consultants, sub-contractors and other representatives, who have a need
to know such Confidential Information for purposes of this License Agreement and
who are bound by written obligations no less restrictive than those set forth
herein to keep such information confidential and restricting the use of such
information (collectively, “Permitted Recipients”). The Receiving Party may use
such Confidential Information of the other Party only to the extent required to
fulfill its obligations or exercise its rights under this Agreement. Each Party
will use at least the same standard of care as it uses to protect proprietary or
confidential information of its own to ensure that its Permitted Recipients do
not disclose or make any unauthorized use of such Confidential Information.

 

5.2            Exceptions. The obligations of the Receiving Party under this
License Agreement shall apply to all Confidential Information of the Providing
Party it receives or that is generated hereunder, except for information that:

 

(a)         was already in the possession of Receiving Party or its Affiliates
prior to its receipt under or in connection with this License Agreement,
provided such information or data was not obtained directly or indirectly from
the Providing Party under an obligation of confidentiality;

 

(b)         is or becomes part of the public domain by reason of acts not
attributable to the Receiving Party or its Affiliate(s), employees, agents,
consultants or other representatives who have received such Confidential
Information;

 

(c)         is or becomes available to Receiving Party or Affiliates from a
source other than the Providing Party which source, to the best of Receiving
Party’s knowledge, has rightfully obtained such information and data, and has no
obligation of non-disclosure or confidentiality to the Providing Party with
respect thereto; or

 

(d)         has been independently developed by the Receiving Party or its
Affiliates, their employees, without use, aid or application of the Confidential
Information of the Providing Party and without breach of this Agreement or use
of any Confidential Information of the Providing Party.

 

5.3         Authorized Disclosure. Confidential Information may also be
disclosed by the Receiving Party to the extent such disclosure is required to
comply with applicable laws and/or a court order, provided that the Receiving
Party gives prior notice to the Providing Party regarding such disclosure and
cooperates in efforts of the Providing Party to obtain confidential treatment of
such disclosure to the maximum extent permitted by applicable laws.

 

Page 7 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.4         Terms of this License Agreement. The Parties acknowledge that the
terms and contents of this Agreement (including the Attachments hereto) shall be
treated as Confidential Information of both Parties, provided, however, that
either Party may make disclosure of the existence of this Agreement and certain
key provisions (total value, drug, product and term) to any investors,
prospective investors, acquirers, potential acquirers, lenders and other
potential financing sources who are obligated to keep such information
confidential. Disclosure of the Agreement to an LBS Competitor (as defined in
the Master Agreement) or competitor of ARNO shall require approval of LBS or
ARNO, respectively, which shall not be unreasonably withheld, and if approval is
reasonably withheld, the party seeking disclosure may disclose that an agreement
exists, plus a general description of the agreement that does not contain any
economic terms.

 

5.5         Use of Name. No right, express or implied, is granted to either
Party by this Agreement to use in any manner any trademark, logo or tradename of
the other Party without the prior written consent of the owning Party, except as
expressly provided herein. Neither Party will make, place or disseminate any
advertising, public relations, promotional material or any material of any kind
using the Name of the other Party and/or any subsidiary or Affiliate of the
other Party or using their trademark, logo or trade Name, without the prior
written approval of the other Party.

 

5.6         Prior NDA. This License Agreement supersedes any applicable prior
Confidentiality and Non-Disclosure Agreement (“NDA”) and information disclosed
by any Party prior to the Effective Date that would be Confidential Information
(as defined in the prior NDA) under the terms and conditions of the Prior NDA
shall be deemed Confidential Information.

 

6.          Representations, Warranties and Covenants

 

6.1         Representations, Warranties and Covenants of LBS. LBS represents and
warrants to and covenants with ARNO that:

 

(a)         as of the Effective Date, LBS is a company duly organized, validly
existing and in corporate good standing under the laws of England and Wales;

 

(b)         LBS has the corporate and legal right, authority and power to enter
into this Agreement, and to extend the rights granted to ARNO in this License
Agreement;

 

(c)         LBS has taken all necessary action to authorize the execution,
delivery and performance of this License Agreement;

  

Page 8 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(d)         upon the execution and delivery of this License Agreement, this
License Agreement shall constitute a valid and binding obligation of LBS,
enforceable in accordance with its terms;

 

(e)          the performance of LBS’s obligations under this License Agreement
will not conflict with its charter documents or result in a breach of any
agreements, contracts or other arrangements to which it is a party;

 

(f)          LBS will not during the Term enter into any agreements, contracts
or other arrangements with others that would be in conflict with or in
derogation of ARNO’s rights and licenses under this License Agreement or LBS’s
obligations under this License Agreement;

 

(g)          LBS has enforceable written agreements with all of its employees
(and any of its Permitted Recipients) who receive ARNO Confidential Information
and/or perform activities under this License Agreement assigning to LBS
ownership of all Intellectual Property Rights created in the course of their
employment and/or engagement;

 

(h)         LBS at all times shall hold any and all IP rights sufficient to
perform its duties and obligations hereunder and, as of the Effective Date, free
from any liens, encumbrances, and/or other rights of Third Parties, and in
particular that (x) LBS has not received written notice from any Third Party
alleging that the use by LBS of any IP contemplated to be used under this
Agreement infringes the issued and non-expired patent of any Third Party, and
(y) to the best knowledge of LBS without any duty of investigation, the use of
such IP hereunder neither infringes, misappropriates nor otherwise violates a
valid issued patent, trade secret or other intellectual property or contractual
right of any Third Party;

 

(i)          as of the Effective Date there is no legal proceeding pending or,
to the best knowledge of LBS, threatened that is reasonably likely to have a
material adverse effect on LBS's ability to perform its obligations under this
License Agreement; and

 

(j)          none of LBS, its officers, directors and employees who are
materially involved in the performance of this Agreement shall be a person or
party identified as a prohibited, denied or debarred party on a list maintained
by the United States or a similar list of an applicable regulatory authority, or
otherwise precluded from performing under this License Agreement.

 

6.2         Representations, Warranties and Covenants of ARNO. ARNO represents
and warrants to and covenants with LBS that:

 

(a)         as of the Effective Date, ARNO is a corporation duly organized,
validly existing and in corporate good standing under the laws of the Delaware;

 

Page 9 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

  

(b)         ARNO has the corporate and legal right, authority and power to enter
into this Agreement, and to extend the rights and licenses granted to LBS in
this License Agreement;

 

(c)         ARNO has taken all necessary action to authorize the execution,
delivery and performance of this License Agreement;

 

(d)         upon the execution and delivery of this License Agreement, this
License Agreement constitutes a valid and binding obligation of ARNO,
enforceable in accordance with its terms;

 

(e)         the performance of ARNO’s obligations under this License Agreement
will not conflict with its charter documents or result in a breach of any
agreements, contracts or other arrangements to which it is a party; and no third
party has, or has an option to have, any rights in the Project Data that would
limit, encumber or conflict with ARNO’ obligations under this License Agreement
or the rights granted to LBS under this License Agreement;

 

(f)         ARNO will not during the Term enter into any agreements, contracts
or other arrangements with others that would be in conflict with or in
derogation of LBS’s rights and licenses under this License Agreement or ARNO’s
obligations under this License Agreement;

 

(g)         ARNO has enforceable written agreements with all of its employees
who receive LBS Confidential Information and/or perform activities under this
License Agreement assigning to ARNO ownership of all Intellectual Property
Rights created in the course of their employment;

 

(h)         ARNO at all times shall hold any and all IP rights sufficient to
grant the licenses and other rights granted to LBS hereunder and, as of the
Effective Date, free from any liens, encumbrances, and/or other rights of Third
Parties, and in particular that (x) ARNO has not received written notice from
any Third Party alleging that the use by ARNO of any IP contemplated to be used
under this Agreement infringes the issued and non-expired patent of any Third
Party, and (y) to the best knowledge of ARNO without any duty of investigation,
the use of such IP hereunder neither infringes, misappropriates nor otherwise
violates a valid issued patent, trade secret or other intellectual property or
contractual right of any Third Party;

 

(i)          as of the Effective Date, there is no legal proceeding pending or,
to the current actual knowledge of ARNO without any duty of investigation,
threatened that is reasonably likely to have a material adverse effect on ARNO’s
ability to perform its obligations under this License Agreement; and

 

(j)          none of ARNO, its officers, directors and employees who are
materially involved in the performance of this Agreement shall be a person or
party identified as a prohibited, denied or debarred party on a list maintained
by the United States or a similar list of an applicable regulatory authority, or
otherwise precluded from performing under this License Agreement.

 

Page 10 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

  

6.3         Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LICENSE
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTIES WITH RESPECT TO ANY PRODUCT,
PATENT RIGHTS, GOODS, SERVICES, MATERIALS, KNOW-HOW OR ANY OTHER SUBJECT MATTER
OF THIS AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.

 

6.4         Limited Liability. Except with respect to the willful misconduct OR
GROSS NEGLIGENCE by a Party, neither Party will be liable with respect to any
matter arising under this LICENSE Agreement under any contract, negligence,
strict liability or other legal or equitable theory for (i) any punitive,
exEmplAry, incidental, indirect or consequential damages, including but not
limited to, loss of business or good will, loss of revenue or lost profits.

 

7.          Term and Termination

 

7.1         Term. The term of this License Agreement (“Term”) commences as of
the Effective Date and shall continue until the Agreement is terminated in
accordance with this Article 7.

 

7.2         Termination for Default. Either Party (the “Non-Defaulting Party”)
may, without prejudice to any other remedies available to it at law or in
equity, terminate this License Agreement, in whole or in part, in the event (i)
the other Party (the “Defaulting Party”) will have materially breached in the
performance of any of its material obligations hereunder or (ii) in the event
that any warranty or representation made by either Party under Article 6 will
have turned out to be untrue in any material respect (“Event of Default”), and
such default shall have continued for thirty (30) calendar days after written
notice thereof was provided to the Defaulting Party by the Non-Defaulting Party.
Any such termination shall become effective automatically at the end of such
thirty (30) calendar day period unless the Defaulting Party has cured any such
breach or default prior to the expiration of such thirty (30) calendar day
period. The right of either Party to terminate this License Agreement as
provided in this Section 7.2 shall not be affected in any way by such Party's
waiver or failure to take action with respect to any previous default.  

 

7.3         Termination for Bankruptcy. This License Agreement may be terminated
by either Party immediately by notice in writing in the event that the other
Party files a petition under any bankruptcy or insolvency act or has any such
petition filed against it which is not discharged within sixty (60) days of the
filing thereof, makes an assignment for the benefit of its creditors, is unable
to pay its debts, or if a trustee, receiver, administrative receiver or similar
officer is appointed in respect of all or any part of the business or assets of
the other party or if a petition is presented or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of the other Party.

 

Page 11 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7.4         Termination for Third-Party Arrangement. In the event that ARNO
commences, with a third party, an Arrangement for the development and/or
commercialization of a companion diagnostic to be used together with onapristone
for a Diagnostic Use and in the Licensed Field, it shall promptly inform LBS of
the same and LBS shall have the right to terminate this License Agreement.
Termination may be exercised with immediate effect by notice given to Arno
within one (1) week of being so informed. The obligations of ARNO under this
Section 7.4 shall terminate if this Agreement or the Master Agreement is
terminated due to an unremedied breach by LBS.

 

7.5         Effect of Expiration or Termination.

 

7.5.1      Termination of this License Agreement for whatever reason shall not
affect the liabilities of the Parties hereunder in respect of matters
outstanding at the time of such termination.

 

7.5.2      Each Party, at its discretion, will return to the other Party or
destroy (with written confirmation thereof to the other Party) all of the other
Party’s Confidential Information, and will not retain any copies thereof, except
one copy of the information for the purpose of determining its ongoing
obligations hereunder and except if explicitly mentioned otherwise in this
article.

 

7.5.3      Upon termination of this License Agreement pursuant to Section 7.3
(bankruptcy) or Section 7.4 (third-party Arrangement), any license granted
herein to the Parties shall cease upon the moment of termination, provided,
however, that in the event LBS has a right of termination thereunder which it
does not exercise, the license granted herein to LBS shall automatically and
with immediate effect become irrevocable. Upon termination pursuant to Section
7.2 (default), any license granted herein to the defaulting Party shall cease
upon the moment of termination.

 

7.5.4      Additionally, upon termination of this License Agreement pursuant to
Section 7.4 (third-party Arrangement), (a) any license or sub-license fees paid
hereunder by LBS to Arno shall be refunded and (b) LBS shall be released from
any obligations of exclusivity under Section 4.1 above.

 

Page 12 of 19

 

  

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7.5.4      Survival. Articles 1, 5, 7, 8, and 9 shall survive termination or
expiration of this Agreement.

 

8.Indemnity

 

8.1

 

(a)         LBS agrees to indemnify, defend and hold harmless ARNO, its
Affiliates, and their respective officers, directors and employees from and
against all claims, demands, liabilities, suits, damages, costs and expenses of
every kind and description, including penalties and reasonable attorney’s fees,
(collectively “ARNO Claims”) to the extent arising out of or proximately
resulting from any willful misconduct or negligent act or omission of LBS or its
officers, directors, employees or contractors, or from any breach by LBS of any
obligation, representations or warranties under this License Agreement; provided
that such indemnity shall not apply to the extent that a ARNO Claim arises out
of or results from the willful misconduct or negligent act or omission of ARNO
or its officers, directors or employees, or from any breach by ARNO of any
obligation, representation or warranty under this License Agreement.

 

(b)         ARNO agrees to indemnify, defend and hold harmless LBS, its
contractors, and LBS’s Affiliates, and their respective officers, directors and
employees from and against all claims, demands, liabilities, suits, damages,
costs and expenses of every kind and description, including penalties and
reasonable attorney’s fees, (collectively “LBS Claims”) to the extent arising
out of or proximately resulting from any willful misconduct or negligent act or
omission of ARNO or its officers, directors or employees, or from any breach by
ARNO of any obligation, representations or warranties under this License
Agreement; provided that such indemnity shall not apply to the extent that a LBS
Claim arises out of or results from the willful misconduct or negligent act or
omission of LBS or its officers, directors or employees, or from any breach by
LBS of any obligation, representations or warranties under this License
Agreement.

 

8.2         The indemnified Party (“the “Indemnified Party”) shall (i) provide
the other Party (the “Indemnifying Party”) written notice of any Claim for which
it is seeking indemnification hereunder promptly after the Indemnified Party has
knowledge of such Claim; (ii) permit the Indemnifying Party to assume full
responsibility to investigate, prepare for and defend against any such Claim;
(iii) assist the Indemnifying Party, at the Indemnifying Party’s reasonable
expense, in the investigation of, preparation for, and defense of any such
Claim; and (iv) not compromise or settle such Claim without the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. “Claim” means any ARNO Claims or LBS Claims, as the case
may be.

 

Page 13 of 19

 

  

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8.3         For clarity, the Parties’ obligations under Section 8.1 and 8.2 are
subject to Section 6.4.

 

8.4          Insurance.

 

(a)         Each Party will maintain in full force and effect during the Term
valid and collectible insurance policies providing liability insurance coverage
to protect against potential liabilities and risk arising out of activities to
be performed under this License Agreement.

 

(b)         During the Term and so long as each Party is commercially selling
Licensed Product or Drug as applicable, such Party will maintain comprehensive
public or commercial general liability insurance from a recognized, creditworthy
insurance company, on an occurrence basis, with endorsements for general and
product liability, and with coverage limits of not less than $[***] per
occurrence. The minimum level of insurance set forth herein shall not be
construed to create a limit on either Party’s liability hereunder. Upon a
Party's written request, the other Party will furnish to the requesting Party a
certificate of insurance evidencing such insurance coverage.

 

9.Miscellaneous

 

9.1         Assignment. Neither Party has the right to assign its rights or
obligations under this License Agreement without the prior written consent of
the other Party; provided however, that (i) either Party may assign this License
Agreement and all of its rights and obligations hereunder, without such consent,
to an entity that acquires all or majority of the shares or assets of such Party
(or the business or assets to which this License Agreement pertains) whether by
merger, consolidation, reorganization, acquisition, sale, license or otherwise
or to any successor entity resulting from any merger or consolidation of such
Party with or into such entity, and (ii) each Party may assign this License
Agreement and all of its rights and obligations hereunder, without such consent,
to an Affiliate if the assigning Party remains liable and responsible for the
performance and observance of all of the Affiliate’s duties and obligations
hereunder. This License Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of the Parties to the extent necessary
to carry out the intent of this License Agreement. Any assignment not in
accordance with this Section 9.1 is void. Disclosure of confidential information
including the existence of and general terms of this License Agreement may be
disclosed to potential permitted assignees provided that such parties are bound
by confidential terms at least as stringent as though between the Parties.

 

Page 14 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9.2         Compliance. Each Party shall comply with all applicable laws, rules
and regulations in connection with this License Agreement. Each Party shall
comply, upon reasonable notice from the other Party, with all governmental
requests directed to either Party regarding the subject matter of this License
Agreement and provide all information and assistance necessary to comply with
such governmental requests.

 

9.3         Counterparts. This License Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signature of
more than one Party, but all such counterparts taken together shall constitute
one and the same instrument, and may be executed and delivered through the use
of facsimiles or email of pdf copies of the executed License Agreement provided
that such electronic forms include all pages of the License Agreement including
the executed signature pages.

 

9.4         Entire Agreement. This License Agreement (including all Attachments
attached hereto) sets forth all of the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto; constitutes and contains the complete, final, and exclusive
understanding and agreement of the Parties with respect to the subject matter
herein; and cancels, supersedes and terminates all prior agreements and
understanding between the Parties with respect to the subject matter hereof.
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, whether oral or written, between the Parties other
than as set forth herein. No subsequent alteration, amendment, change or
addition to this License Agreement will bind the Parties hereto unless reduced
to writing and signed by the respective authorized officers of the Parties.

 

9.5         Force Majeure. Either Party shall be excused from delays in
performing or from its failure to perform hereunder to the extent that such
delays or failures result from causes beyond the reasonable control of such
Party; provided that, in order to be excused from delay or failure to perform,
such Party must act diligently to remedy the cause of such delay or failure.  If
as a result of the conditions referred to in the preceding sentence, a Party is
unable to fully perform its obligations for a period of ninety (90) calendar
days, the other Party shall have the right to terminate this License Agreement
upon written notice to the Party unable to perform.

 

9.6         Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of the
License Agreement.

 

9.7         Governing Law. This License Agreement shall be governed by, and
construed and enforced in accordance with, the laws of Delaware, United States
(excluding its body of law controlling conflicts of law).

 

Page 15 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9.8         Independent Contractors. It is expressly agreed that the
relationship between LBS and ARNO created by this License Agreement shall be one
of independent contractors, and neither Party shall have the power or authority
to bind or obligate the other Party except as expressly set forth in this
License Agreement.

 

9.9         Notices. Any notices and other communications provided for in this
Agreement to be made by either of the Parties to the other Party shall be in
writing and shall be deemed given if delivered personally or sent by facsimile
or email (and promptly confirmed by personal delivery, registered or certified
mail or overnight courier as provided herein), sent by nationally-recognized
overnight courier or sent by registered or certified mail, postage prepaid,
return receipt requested, at the following addresses (or at such other address
for a Party as shall be specified by like notice).

 

If to LBS:

Leica Biosystems Newcastle Ltd.

Balliol Business Park West

Benton Lane

Newcastle upon Tyne NE12 8EW

United Kingdom

Attention: President and CEO

 

If to ARNO:

Arno Therapeutics, Inc.

200 Route 31 North

Suite 104

Flemington, NJ 08822

Attention: President and CEO

 

9.10       Severability. If any term, covenant or condition of this License
Agreement or the application thereof to any Party or circumstance shall, to any
extent, be held to be invalid or unenforceable, then the remainder of this
License Agreement, or the application of such term, covenant or condition to the
Parties or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this License Agreement shall be valid and be enforced to the
fullest extent permitted by applicable laws; and the Parties hereto covenant and
agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this License Agreement or the application thereof that
is invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this License Agreement are to be effectuated.

 

Page 16 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9.12       Arbitration.

 

Except as expressly otherwise provided in this Agreement, any dispute arising
out of or relating to the Agreement shall be finally settled by arbitration
under the then current commercial arbitration rules of the American Arbitration
Association in accordance with the following terms:

 

(a)          The place of arbitration of any dispute shall be New York, New
York.  Such arbitration shall be conducted by three arbitrators, one appointed
by each Party and the third selected by those arbitrators appointed by the
Parties.  Each arbitrator shall be a person with relevant experience in the
pharmaceutical and medical diagnostics industries. 

 

(b)          Any award rendered by the arbitrators shall be binding upon the
Parties. Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be.  Each Party shall
pay its own expenses of arbitration, and the expenses of the arbitrators shall
be equally shared among the Parties unless the arbitrators assess as part of
their award all or any part of the arbitration expenses of a Party or Parties
(including reasonable attorneys’ fees) against the other Party or Parties, as
the case may be.

 

(c)          This Section shall not prohibit a Party from seeking injunctive
relief from a court of competent jurisdiction in the event of a breach or
prospective breach of this Agreement by any other Party which would cause
irreparable harm to the first Party.

 

(d)          Whenever a dispute arising out of or relating to the interpretation
of any provisions of this Agreement or the failure of any Party to perform or
comply with any obligations or conditions applicable to such Party pursuant to
this Agreement arises and such dispute is expressly designated as one to be
resolved through the Accelerated Arbitration Provisions, then such dispute shall
be finally settled by arbitration under the then current expedited procedures
applicable to the then current commercial arbitration rules of the American
Arbitration Association in accordance with the terms set forth in this Section.

 

9.13        Change of Control. In the event that subsequent to the Effective
Date there is a Change of Control of either Party, then, within thirty (30) days
of the other Party’s written request, the Party and/or the acquiring party will
provide a written assurance to the other Party, signed by duly authorized
officers of such Party and/or acquiring party, as applicable, affirming that the
Party and/or the acquiring Affiliate or Third Party, as applicable, will
continue to make commercially reasonable efforts in carrying out its obligations
under this Agreement. In the event that a Party and/or the acquiring party does
not comply with the provisions of this Section9.13 or the acquiring party is an
LBS Competitor (as defined in the Master Agreement) or a direct competitor of
ARNO, the other Party may terminate the Agreement and/or any ongoing Project
Agreement upon thirty (30) days prior written notice.

 

Page 17 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9.14        Interpretation of Agreement.

 

(a)         Each of the Parties acknowledges and agrees that this License
Agreement has been reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by counsel and that the final
agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their counsel.
Accordingly, in interpreting this License Agreement or any provision hereof, no
presumption shall apply against any Party hereto as being responsible for the
wording or drafting of this License Agreement or any such provision, and
ambiguities, if any, in this License Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.

 

(b)         The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word "any" shall mean "any
and all" unless otherwise clearly indicated by context.

 

(c)          The headings of Articles and Sections of this License Agreement are
for ease of reference only and shall not affect the meaning or interpretation of
this License Agreement in any way.

 

[Signatures begin on following page.]

 

Page 18 of 19

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

In Witness Whereof, intending to be legally bound, the Parties hereto by their
duly authorized representatives have executed this License Agreement effective
as of the date shown above.

 

LEICA Biosystems Newcastle Ltd.     By: /s/ David Budd Name: David Budd Title:
Company Director  Date: 30 Dec 2013     By: /s/ Kees Van Ophem Name:   Kees Van
Ophem Title: General Counsel & VP Date: 23.12.`13     ARNO therapeutics, inc.  
  By: /s/ Glenn Mattes Name: Glenn Mattes Title: CEO Date: 1/6/2014

 

Page 19 of 19

